


110 HR 2849 IH: Chisholm and Great Western Cattle

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2849
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2007
			Mr. Cole of Oklahoma
			 (for himself, Mr. Boren,
			 Ms. Fallin,
			 Mr. Lucas,
			 Mrs. Musgrave, and
			 Mr. Thornberry) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to designate the
		  Chisholm Trail and Great Western Trail historic cattle-drive trails for study
		  and for potential addition to the National Trails System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chisholm and Great Western Cattle
			 Trails Act.
		2.Designation of the
			 Chisholm Trail for Study and Potential Addition to the National Trails
			 SystemSection 5(c) of the
			 National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end
			 the following new paragraph:
			
				(__)The Chisholm Trail National Historic Trail
				(also known as the Abilene Trail), from the vicinity of
				Brownsville, Texas; northward through the vicinity of San Antonio, Texas and
				segments from the vicinity of Cuero, Texas; to Ft. Worth, Texas; Duncan,
				Oklahoma, and alternate segments used through Oklahoma, to Enid, Oklahoma;
				Caldwell, Kansas; Wichita, Kansas; Abilene, Kansas; and the segments running to
				alternative Kansas destinations that were commonly used.
				.
		3.Designation of the
			 great western trail for study and potential addition to the national trails
			 systemSection 5(c) of the
			 National Trails System Act (16 U.S.C. 12441(c)) is amended by adding at the end
			 the following new paragraph:
			
				(__)The Great Western Trail National Historic
				Trail (also known as the Dodge City Trail), from the vicinity of
				San Antonio, Texas, north-by-northwest through the vicinities of Kerrville and
				Menard, Texas; north-by-northeast through the vicinities of Coleman and Albany,
				Texas; north through the vicinity of Vernon, Texas, to Doan's Crossing, Texas;
				northward through Oklahoma through or near the vicinities of Altus, Lone Wolf,
				Canute, Vici, May; and north through Kansas to Dodge
				City.
				.
		4.Reports to
			 congressSection 5(c) of the
			 National Trails System Act (16 U.S.C. 12441(c)) is amended by striking
			 of this section: in the first sentence and inserting the
			 following: of this section. Not later than 3 complete fiscal years after
			 the date of the enactment of an Act requiring a new study under this section,
			 the Secretary of the Interior shall submit to Congress the newly required
			 study..
		5.Land
			 acquisitionNo lands or
			 interests therein outside the exterior boundaries of any federally administered
			 area may be acquired by the Federal Government for the Chisholm Trail or Great
			 Western Trail except with the consent of the owner thereof.
		
